                                                                                                           11/15/2019
                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA                                        s/ J. Vasquez
                                    HARRISONBURG DIVISION

UNITED STATES OF AMERICA                                  )
                                                          )       Criminal Action No. 5:19-cr-00009
    v.                                                    )
                                                          )       By: Elizabeth K. Dillon
MOLLEE M. MCWHORTER                                       )           United States District Judge


                              MEMORANDUM OPINION AND ORDER

         Defendant Mollee M. McWhorter was convicted on March 12, 2019, by a magistrate

judge of the petty offense of possessing, storing, or transporting any part of a tree or other

plant—in this case marijuana—in violation of 36 C.F.R. § 261.58(t).1 McWhorter appeals her

conviction on the grounds that it is “unjust as [she] was a Maryland medical cannabis patient

before their state changed laws on out-of-state citizens accessing medicinal cannabis.” (Dkt. No.

1.) Pursuant to the briefing order entered October 10, 2019, McWhorter filed her pro se

memorandum of law on October 15, 2019. (Dkt. No. 3.) In accordance with Local Rule 59(b) of

this district, the government had twenty-one days from the date of filing of McWhorter’s

memorandum to file a responsive memorandum. The deadline has passed, and the government

did not file a response. For the reasons set forth below, the court will affirm the judgment

imposed on March 12, 2019.2




         1
           The regulation under which McWhorter was convicted prohibits “[p]ossessing, storing, or transporting
any part of a tree or other plan, as specified in the order.” 36 C.F.R. § 261.58(t). As relevant here, Order Number
27-08-17, issued by the United States Department of Agriculture for the George Washington and Jefferson National
Forests, prohibits “[p]ossessing, storing, or transporting cannabis plant/s or any controlled substance derived from
the manufacture of cannabis plant(s).” (United States v. McWhorter, No. 5:19-po-12, Dkt. No. 4-1.)
         2
          Local Rule 59(b) provides that once the deadlines for filing briefs pass, “[t]he matter is thereafter deemed
submitted for decision, provided that oral argument may be granted in the Court’s discretion.” Finding that
McWhorter has identified no reversible error in the magistrate judge’s decision, the court will dispense with oral
argument in this case.
                                       I. BACKGROUND

        On December 17, 2018, United States Forest Service Officer King responded to a report

of two lost hikers in the George Washington and Jefferson National Forest in Page County,

Virginia. Officer King eventually met up with two hikers, one of whom was McWhorter.

Shortly thereafter, McWhorter notified Officer King that she was in possession of marijuana.

       At the hearing before the magistrate judge, McWhorter explained that she uses marijuana

to help control her anxiety. Since she was born, she has relied on herbal medicine almost

exclusively. McWhorter reported that she previously accessed medical marijuana from

Maryland; however, Maryland amended its medical marijuana laws or regulations such that she

could no longer obtain medical marijuana as a resident of Virginia. Given that McWhorter

previously held a medical marijuana license and voluntarily disclosed her possession of

marijuana to Officer King, the magistrate judge reduced McWhorter’s fine to $10.00 with a

$10.00 special assessment and waived the processing fee.

                                        II. DISCUSSION

A. Standard of Review

       Federal Rule of Criminal Procedure 58 allows a defendant to “appeal a magistrate judge’s

judgment of conviction or sentence to a district judge within 14 days of its entry.” Fed. R. Crim.

P. 58(g)(2)(B). However, “[a] defendant who is convicted and sentenced by a magistrate judge

is not entitled to a trial de novo by a district court.” United States v. Bobadilla, No. 1:08CR31,

2008 WL 2372068, at *2 (W.D.N.C. June 6, 2008). Rather, “[t]he scope of the appeal is the

same as in an appeal to the court of appeals from a judgment entered by a district judge.” Fed.

R. Crim. P. 58(g)(D). “The District Court’s duty in connection with an appeal from a magistrate

judge is limited to examining the record to ascertain whether evidence was presented which



                                                 2
would support the magistrate’s conviction, and which shows the trial was free from errors of

law.” United States v. Lewis, No. 10-CR-10, 2010 WL 772849, at *1 (W.D. Va. Mar. 3, 2010)

(citing United States v. Williams, 220 F. Supp. 556 (N.D. Cal. 1963)).

B. Analysis

       On appeal, McWhorter restates much of the argument she presented before the magistrate

judge. Namely, she notes that she has relied on herbal medicine for her entire life, including

using marijuana since the age of eighteen. She reports that she previously obtained medical

marijuana in Maryland until Maryland changed its laws regarding who may qualify as a medical-

marijuana patient. In effect, McWhorter argues that marijuana use should be legalized and has

pursued her case to this point “in an effort to state my case on why Cannabis should be legalized

for myself and millions of other people.” (Dkt. No. 3.)

       As stated above, this court is tasked with reviewing the record to ensure the magistrate

judge’s conviction is supported by the evidence and is not contrary to law. McWhorter does not

contest the facts leading to her conviction or assign any errors of law to the magistrate judge’s

decision. Nor does she contend that her sentence is unreasonable or excessive. Rather, she

asserts a policy-based argument in favor of legalizing marijuana and argues that her sentence is

“unjust” because she was previously a medical-marijuana patient under Maryland law. She has

conceded, however, that she no longer holds a valid medical-marijuana license. Accordingly, the

court finds that the magistrate judge’s conclusion that McWhorter violated 36 C.F.R. § 261.58(t)

by transporting marijuana in the George Washington and Jefferson National Forest, and the fine

imposed of $10.00, are not contrary to law or otherwise erroneous.




                                                 3
                                     III. CONCLUSION

      For the foregoing reasons, it is hereby ORDERED that the judgment and sentence of the

magistrate judge are AFFIRMED.

      The clerk is directed to send a copy of this order to counsel for the government and to

McWhorter.

      Entered: November 15, 2019.




                                            /s/ Elizabeth K. Dillon
                                            Elizabeth K. Dillon
                                            United States District Judge




                                               4
